Citation Nr: 9930323	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for pharyngitis.

6.  Entitlement to service connection for right ankle strain.

7.  Entitlement to service connection for residuals of a head 
injury, identified as tinnitus, headaches, dizziness, 
vertigo, and cervical strain.

8.  Entitlement to service connection for otitis media of the 
right ear.

9.  Entitlement to service connection for a left ear 
infection.
10.  Entitlement to a compensable rating for a scar due to a 
head laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss disability, hypertension, asthma, bronchitis, 
pharyngitis, right ankle strain, right ear otitis media, left 
ear infection, residuals of a head injury identified as 
tinnitus, headaches, dizziness, vertigo, and cervical strain, 
and granted service connection for a head laceration, 
assigning a noncompensable rating thereto, effective February 
9, 1997, the date of his claim.  The veteran subsequently 
perfected an appeal of that decision.

In a March 1998 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that at his August 1998 hearing the veteran 
identified certain claimed disorders as residuals of his head 
injury in service, accordingly, the Board has combined these 
issues into one issue addressing residuals of the head 
injury.  Additionally, in statements of record the veteran 
has submitted a petition to reopen his claim of entitlement 
to service connection for a left knee disorder.  This issue 
has not been developed by the RO and is referred to the RO 
for appropriate disposition.


FINDINGS OF FACT

1.  Tinnitus, bilateral hearing loss disability, 
hypertension, asthma, bronchitis, headaches, pharyngitis, 
cervical strain, right ankle strain, right ear otitis media, 
and a left ear infection are not shown to be related to or 
incurred in service.

2.  There is no competent evidence of a current disability in 
connection with bilateral hearing loss, hypertension, asthma, 
bronchitis, right ankle strain, right ear otitis media, or a 
left ear infection.

3.  The veteran's scar on his scalp is manifested by no pain 
on palpation, no point tenderness, no ulceration, no keloid, 
no tissue loss, and hypopigmentation with mild disfigurement.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss disability, hypertension, asthma, 
bronchitis, pharyngitis, right ankle strain, right ear otitis 
media, a left ear infection, and residuals of a head injury 
identified as tinnitus, headaches, vertigo, dizziness, and 
cervical strain, are not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a compensable evaluation for a scar due 
to a head laceration in service, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118 Diagnostic Codes 
7800, 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss disability, hypertension, asthma, bronchitis, 
pharyngitis, right ankle strain, right ear otitis media, left 
ear infection, and residuals of a head injury identified as 
tinnitus, headaches, dizziness, vertigo, and cervical strain.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat or that he even served 
in the Southwest Asia Theater of Operations.  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss disability, hypertension, asthma, 
bronchitis, pharyngitis, right ankle strain, right ear otitis 
media, left ear infection, and residuals of a head injury 
identified as tinnitus, headaches, dizziness, vertigo, and 
cervical strain are not well grounded.  Regardless of whether 
the RO denied the appellant's claims on the basis that they 
were not well grounded, the Board concludes that for the 
Board to do so is not prejudicial to the appellant.  See 
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
United States Court of Appeals for Veterans Claims (Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeals on these issues 
because the claims are not well grounded is not prejudicial 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  The veteran stated that he would 
submit private treatment records identified at his August 
1998 hearing, but he failed to do so.

The veteran asserts that he incurred bilateral hearing loss, 
hypertension, asthma, bronchitis, pharyngitis, right ankle 
strain, right ear otitis media, left ear infection, and 
residuals of a head injury identified as tinnitus, headaches, 
dizziness, vertigo, and cervical strain in service, and that 
these conditions have continued in symptomatology since his 
discharge.  Although informed by the RO to do so, he failed 
to submit any private treatment records concerning these 
disorders.  VA treatment records identified by the veteran, 
and available, were obtained by the RO and associated with 
the claims file.  These records, the only post-service 
medical evidence in the file, show treatment for bilateral 
knee pain and cervical spine pain with clear ear canals, 
clear lungs, a throat within normal limits, and no edema of 
the extremities; an October 1991 VA examination report of the 
veteran's knees showing some right knee problems but no left 
knee problems, and ears, nose, and throat within normal 
limits, blood pressure 120/80, and lungs clear to 
auscultation and percussion; and a May 1999 VA scar 
examination report.  

Based on these documents, the only current disabilities 
identified in the record are cervical spine pain and knee 
pain and the medical records do not address a possible 
relationship between the veteran's claimed disorders and his 
period of active service.  The only evidence of a nexus 
between the veteran's in service disorders and his claimed 
continuing symptomatology is the veteran's statement of a 
relationship.  While the veteran is competent to relate 
readily identifiable symptoms, he is not competent to 
diagnose or establish the etiology of a disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Consequently, the veteran has 
failed to present medical evidence of a current disability of 
bilateral hearing loss, hypertension, asthma, bronchitis, 
pharyngitis, right ankle strain, right ear otitis media, or a 
left ear infection and has not submitted a competent opinion 
relating these disorders and his tinnitus, headaches, 
dizziness, vertigo, and cervical strain, claimed as residuals 
of a head injury, to his period of active service.  

Accordingly, in the absence of either a current disability or 
a nexus to service, the veteran's claims of entitlement to 
service connection for bilateral hearing loss disability, 
hypertension, asthma, bronchitis, pharyngitis, right ankle 
strain, right ear otitis media, left ear infection, and 
residuals of a head injury identified as tinnitus, headaches, 
dizziness, vertigo, and cervical strain are denied as not 
well-grounded.


2.  Entitlement to a compensable rating for a scar on the 
scalp due to a head laceration in service.

The veteran contends that the scar on his scalp is 
disfiguring, painful and itchy, and as a result warrants a 
compensable rating.  The appellant's contentions regarding 
the increase in severity of his residuals of a lumbar disc 
injury constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The RO originally granted the veteran's claim of entitlement 
to service connection for a scar on the scalp due to a head 
laceration in service in an April 1997 decision.  The veteran 
disagreed with the assigned rating and perfected an appeal of 
this decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's scar by application of the criteria set forth 
in Diagnostic Code 7800.  Under this provision, a 
noncompensable rating is assigned for a slightly disfiguring 
scar of the head, face, or neck and a 10 percent rating is 
warranted for a moderately disfiguring scar, a 30 percent 
rating for a severely disfiguring scar, and a 50 percent 
rating for a complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Also potentially applicable to the veteran's 
scar are Diagnostic Codes 7803 and 7804.  Under 7803 a 10 
percent rating can be assigned for a superficial scar which 
is poorly nourished with repeated ulceration, and under 7804, 
a 10 percent rating is assignable when there is a superficial 
scar that is tender and painful on objective demonstration. 

The veteran has submitted color photographs of his scar 
revealing a scar along the back of his scalp with no visible 
ulceration.  Also of record is a May 1999 VA skin 
examination.  The veteran reported headaches and cervical 
pain as a result of the head injury in which he sustained the 
laceration.  On physical examination the examiner noted a six 
centimeter scar with no initiation of pain on palpation to 
scar, no point tenderness, no adherence, no ulceration, no 
keloid formation, no inflammation, no edema, no elevation in 
pressure, and no underlying tissue loss.  The color of the 
scar was noted to be hypopigmented with a mild disfigurement.  
The examiner assessed that there may be a retained suture or 
a neuroma or possibly a foreign body from the head laceration 
playing a role in his pain.  Considering this evidence, the 
Board finds that a compensable rating is not warranted.  
There is no objective evidence of tenderness or a painful 
scar, ulceration, inflammation or a moderate disfigurement as 
required for a compensable rating.  Any disfigurement is mild 
or slight and thus more nearly approximates the criteria for 
a noncompensable rating under Diagnostic Code 7800, while 
failing to satisfy the criteria for compensation under 
Diagnostic Codes 7803 and 7804.  Accordingly, the veteran's 
claim of entitlement to a compensable rating for a scar on 
the scalp is denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability, hypertension, asthma, bronchitis, pharyngitis, 
right ankle strain, right ear otitis media, left ear 
infection, and residuals of a head injury identified as 
tinnitus, headaches, dizziness, vertigo, and cervical strain 
is denied.

Entitlement to a compensable rating for a scar on the scalp 
due to a head laceration in service is denied.


REMAND

After a review of the record, the Board is of the opinion 
that additional development of the record is appropriate with 
regard to the veteran's claim of clear and unmistakable error 
(CUE) in the RO's February 1992 decision denying his claim of 
entitlement to service connection for a left knee disorder.  
The Board notes that the RO denied his CUE claim in an April 
1997 decision and sent appropriate notice to the veteran and 
his accredited representative.  In the April 1997 Notice of 
Disagreement (NOD), the veteran objected to the handling of 
his left knee claim.  The Board finds this a valid NOD with 
regard to this issue.  Therefore, the veteran has submitted a 
timely Notice of Disagreement (NOD) to the RO's April 1997 
decision denying his claim.  The record contains no 
indication that the RO has issued a Statement of the Case on 
this issue.  Therefore, the Board remands this claim so that 
the RO can issue a Statement of the Case addressing this 
claim.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); 38 C.F.R. § 19.9(a) (1998).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional evidence he 
wishes to submit to support his claim he 
may do so, particularly evidence he may 
have obtained which may not currently be 
in the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the evidence.  
The RO should then issue a statement of 
the case with regard to the veteran's 
claim of CUE in the February 1992 
decision.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals






